DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are not persuasive. 
In regards to claims 1 and 19, the Applicant argues that Hallunbaek fails to disclose “wherein the expansion element comprises at least one curved surface that extends between the first and second spikes.”. The Applicant further points to figures 6A, B of the application as filed and compares the expansion element 230 to the expansion portion of Hallunbaek as shown in figure 2 of Hallunbaek. 
However, the Examiner respectfully disagrees. The Applicant is interpreting the limitation “wherein the expansion element comprises at least one curved surface that extends between the first and second spikes” more narrowly than what is recited. The limitation does 
Rejection to claims 1 and 19 will be maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek et al. (U.S. Publication No. 20160326830).
In regards to claim 1, Hallunbaek teaches a downhole expandable liner hanger (pp[0092], Fig. 1-7, 15 – hanger 1) positionable in a subterranean wellbore, comprising:
 an expansion element (Part 36 has been is expandable such that element 6 engages casing 12; pp[0092].), wherein the expansion element comprises: 
a tubular body (Fig. 1-7, 15 –  expandable tubular 1 has a body as shown); one or more annular seals (Fig. 4 – seal 6) bonded to the tubular body (1)(Note that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. It appears that the seal 6 of Hallunbaek is disposed on the tubular body 1 and the claimed product is the same/similar to Hallunbaek. Therefore, the seals being “bonded” to the tubular body is anticipated by Hallunbaek. See MPEP 2113 (I) and (II).);
a first spike extending from the tubular body (at 3); and 
a second spike extending from the tubular body (at 4); and
a slip ring (pp[0079] – ring shaped retaining element 7. This interpretation of a “slip ring” is consistent with how “slip ring” is defined in pp[0028] of the specification as filed.), is disposed around the tubular body (1; Fig. 8-9) of the expansion element (36; Fig. 15) between the first spike (at 3)  and the second spike (at 4), wherein the first slip ring (7) is configured to (Fig. 1-7, 15, pp[0077],[0092]); wherein the expansion element comprises at least one curved surface that extends between the first and second spikes (Fig. 1-7, 12 and 15: the expansion element 36 (Fig. 15), comprises multiple components, such as ring shaped retaining element (slip ring) 7, which are curved and extend between the first 3 and second 4 spikes. The slip ring 7 is circumferentially curved (Fig. 12) and extends between the first 3 and second 4 spike.).
Hallunbaek does not explicitly teach wherein the slip ring occupies a majority of an axial distance extending from the first spike to the second spike.  Hallunbaek does appear to show this feature in Figure 8 where the slip ring 7 appears to occupy majority of an axial between the first spike and second spike when compared to seal 6.  However, the disclosure is not explicit. 
It would have been an obvious matter of design choice to modify the slip ring of Hallunbaek such that it occupies a majority of an axial distance extending from the first spike to the second spike, since applicant has not disclosed that the slip ring occupying a majority of an axial distance extending from the first spike to the second spike solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the slip ring occupying less than a majority or half of an axial distance extending from the first spike to the second spike.

In regards to claim 2, Hallunbaek teaches the downhole expandable liner hanger of claim 1, wherein the first spike (at 3) and the second spike (at 4) are trapezoidal (Fig. 1-7).  

In regards to claim 3, Hallunbaek teaches the downhole expandable liner hanger of claim 1, wherein a portion of the tubular body is tapered (Fig. 15 – the body of the expandable tubular 1 is tapered as shown.).  

In regards to claim 12, Hallunbaek teaches the downhole expandable liner hanger of claim 1, wherein the slip ring is constrained from moving axially between the first spike and the second spike (Fig. 4 – slips ring 7 is sandwiched between spikes elements 3 and 4 and therefore are axially constrained.).

In regards to claim 13, as best understood, Hallunbaek teaches the downhole expandable liner hanger of claim 1.
Hallunbaek is silent regarding wherein the slip ring is coated with a material selected from a group consisting of MoS2, a solid film lubricant, QPQ, or combinations thereof.  
However, Hallunbaek does disclose slip ring elements (7) which has internal surfaces that are in direct contact with the outer surface of the expandable tubular body (1; Fig. 1, 6, 12).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Hallunbaek such that the slip ring is coated with a material selected from a group consisting of MoS2, a solid film lubricant, QPQ, or combinations thereof in order to reduce friction between the interior portion of the slip ring the outer surface of the expandable tubular body.

In regards to claim 14, as best understood, Hallunbaek teaches the downhole expandable liner hanger of claim 1, wherein the expansion element comprises a first curved surface that is opposite to a second curved surface (Fig. 12 - ring 7 comprises multiple curved surfaces (at least 3), which are opposite to each other, because it coils around the expansion element.).
(Fig. 5b – slip ring 7) is in contact with a first flexible material (lower 9; pp[0081]) and a second flexible member (upper 9), wherein the first flexible member is in contact with the first spike (3), wherein the second flexible member is in contact with the second spike (4).
	Hallunbaek is silent regarding a first elastomer and a second elastomer.
	Hallunbaek does disclose a fist flexible member and a second flexible member (Fig. 2: lower and upper element 9).
	Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the flexible member of Hallunbaek such that it comprises a flexible material such as an elastomer so that the flexible member may change its geometrical shape during expansion and due to the pressure present in the annulus (pp[0081]). 

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek et al. (U.S. Publication No. 20160326830) in view of Harrall et al. (U.S. Publication No. 20050011650).
In regards to claim 7, Hallunbaek teaches the downhole expandable liner hanger of claim 1, wherein the first slip ring comprises a body (7 has a body; Fig. 9-11a,b).
However, Hallunbaek is silent regarding the first slip ring comprises a plurality of teeth.
Harrall discloses the first slip ring (slip members 195; Figs. 2, 6-8) comprises a plurality of teeth (195 comprises plurality of teeth as shown; Fig. 2).


In regards to claim 8, the combination of Hallunbaek and Harrall teaches the downhole expandable liner hanger of claim 7.
Harrall further teaches wherein the plurality of teeth are disposed on an exterior side of the body (Fig. 2- slip members 195 have teeth on the exterior side). 

In regards to claim 9, the combination of Hallunbaek and Harrall teaches the downhole expandable liner hanger of claim 7.
Harrall further discloses wherein the plurality of teeth are disposed uniformly along the external side of the outer diameter of the body, wherein each one of the plurality of teeth have the same dimensions (as shown below, the teeth are disposed uniformly on the outer diameter of the body and have same dimensions.).  

    PNG
    media_image1.png
    486
    752
    media_image1.png
    Greyscale

				  Fig. 2 (annotated)

In regards to claim 10, as best understood, the combination Hallunbaek and Harrall teaches the downhole expandable liner hanger of claim 7.
Harrall further discloses wherein the plurality of teeth are disposed at about a thirty degree angle sloping upwards or downwards in relation to a tubular string (as shown below, the teeth appear to be disposed at about a thirty degree angle sloping downwards in relation.).

    PNG
    media_image1.png
    486
    752
    media_image1.png
    Greyscale

					Fig. 2 (annotated)

 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek et al. (U.S. Publication No. 20160326830) in view of Harrall et al. (U.S. Publication No. 20050011650) and in further view of Davies et al. (U.S. Publication No. 20160145957).
In regards to claim 11, the combination of Hallunbaek and Harrall teaches the downhole expandable liner hanger of claim 7.
The combination of Hallunbaek and Harrall is silent regarding wherein the plurality of teeth are surface hardened by flame hardening, laser transformation hardening, e-beam hardening, induction hardening, or combinations thereof.  
Davies discloses wherein the plurality of teeth are surface hardened by flame hardening, laser transformation hardening, e-beam hardening, induction hardening, or combinations thereof (Fig. 5f, pp[0203] -the teeth 398 on the slip 334 may heat up and harden resulting in heat-treated outer area /teeth).
.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek et al. (U.S. Publication No. 20160326830) in view of Zakharia et al. (U.S. Publication No. 20170226815).
In regards to claim 16, Hallunbaek teaches the downhole expandable liner hanger of claim 1.
Hallunbaek is silent regarding wherein the slip ring comprises slot extending through a body of the slip ring such that the slip ring is a C-ring.  
Zakharia discloses wherein the slip ring comprises a slot extending through a body of the slip ring (pp[0051],Fig. 9, 10- C-slip ring expands in order to allow slip teeth 18 to engage with a frustoconical tapered surface 156 of the liner hanger body 12 on one side, and with an inner diameter of the casing (or liner) on the other side, thereby setting the liner hanger 10.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Hallunbaek with the C-slip ring arrangement of Zakharia as another well-known way to securely set the linger hanger in the wellbore.  


Zakharia further discloses wherein the slip ring is a C-ring (pp[0051],Fig. 9, 10- C-slip ring expands in order to allow slip teeth 18 to engage with a frustoconical tapered surface 156 of the liner hanger body 12 on one side, and with an inner diameter of the casing (or liner) on the other side, thereby setting the liner hanger 10.).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallunbaek et al. (U.S. Publication No. 20160326830) in view of Watson (U.S. Publication No. 20090200041).
In regards to claim 19, Hallunbaek teaches a tubular string (Fig. 1-7, 15) positionable in a subterranean wellbore (Fig. 1), comprising: 
a liner (37), 
a downhole expandable liner hanger (1/36; Fig. 15) at an upper end of the liner (37), wherein the downhole expandable liner hanger comprises: 
a tubular expansion element (Part 36 has been is expandable such that element 6 engages casing 12; pp[0092]); 
one or more annular seals (Fig. 4 – seal 6)  bonded to the tubular expansion element (36)
(Note that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. It appears that the seal 6 of Hallunbaek is disposed on the tubular body 1 and the claimed product is the same/similar to Hallunbaek. Therefore, the seals being “bonded” to the tubular body is anticipated by Hallunbaek. See MPEP 2113 (I) and (II).); 
a first spike (at 3; Fig. 4) extending from the tubular expansion element (37; Fig. 15); and
 a second spike (at 4; Fig. 4) extending from the tubular expansion element (37; Fig. 15); and
 a first slip ring (pp[0079] – ring shaped retaining element 7. This interpretation of a “slip ring” is consistent with how “slip ring” is defined in pp[0028] of the specification as filed.), wherein the first slip ring (7) is disposed around the tubular body (1; Fig. 8-9) of the expansion element (36; Fig. 15) between the first spike (at 3)  and the second spike (at 4), wherein the first slip ring (7) is configured to expand radially as the expansion element expands (Fig. 1-7, 15, pp[0077],[0092]); wherein the expansion element comprises at least one curved surface that extends between the first and second spikes (Fig. 1-7, 12 and 15: the expansion element 36 (Fig. 15), comprises multiple components, such as ring shaped retaining element (slip ring) 7, which are curved and extend between the first 3 and second 4 spikes. The slip ring 7 is circumferentially curved (Fig. 12) and extends between the first 3 and second 4 spike.).
However, Hallunbaek is silent regarding the tubular expansion element having a reduced diameter with respect to the liner; wherein the slip ring occupies a majority of an axial distance extending from the first spike to the second spike.
Watson discloses the tubular expansion element (pp[0016] - reduced diameter body 34 of the liner hanger 26.) having a reduced diameter with respect to the liner (22; Fig. 1).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-
The combination of Hallunbaek and Watson is silent regarding wherein the slip ring occupies a majority of an axial distance extending from the first spike to the second spike.  Hallunbaek does appear to show this feature in Figure 8 where the slip ring 7 appears to occupy majority of an axial between the first spike and second spike when compared to seal 6.  However, the disclosure is not explicit.
It would have been an obvious matter of design choice to modify the slip ring of the combination of Hallunbaek and Watson such that it occupies a majority of an axial distance extending from the first spike to the second spike, since applicant has not disclosed that the slip ring occupying a majority of an axial distance extending from the first spike to the second spike solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the slip ring occupying less than a majority or half of an axial distance extending from the first spike to the second spike.

In regards to claim 20, the combination of Hallunbaek and Watson teaches the tubular string of claim 19.
Hallunbaek further teaches wherein the slip ring (Fig. 5b – slip ring 7) is in contact with a first flexible material (lower 9; pp[0081]) and a second flexible member (upper 9), wherein the first flexible member is in contact with the first spike (3), wherein the second flexible member is in contact with the second spike (4).

	Hallunbaek does disclose a fist flexible member and a second flexible member (Fig. 2: lower and upper element
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the flexible member of the combination of Hallunbaek and Watson such that it comprises a flexible material such as an elastomer so that the flexible member may change its geometrical shape during expansion and due to the pressure present in the annulus (pp[0081]).

Allowable Subject Matter
Claims 4-5 and 15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676